DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The previously amended claim recites “uniform” and “continuously”. On the remarks (See Page 5, III. Rejection A.), “.present application at [0008] states “alternative to a pulsed proppant”. 
uniform nor continuously, making them a new matter.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “uniform” and “continuously” "in claim 1 is a relative term which
renders the claim indefinite. The term "uniform “ and “continuously” " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11, and 14 are rejected under 35 U.S.C. 102(a) (1) as anticipated
by or, in the alternative, under 35 U.S.C. 103 as obvious over Auzerais et al. (US 2018/0298271 A1) (“Auzerais” herein — cited previously)

Auzerais discloses a method of hydraulic fracturing, as best understood based on the indefiniteness above, comprising formulating a uniform hydraulic fracturing fluid comprising;
	a liquid solvent, at least one surfactant, a liquid phase proppant-forming compound, at least one curing agent;
	injecting the hydraulic fracturing fluid continuously into a wellbore; a product of agglomerated beads is generated from a liquid system in-situ under down hole conditions; and wherein product of agglomerated beads forms pillars in a two- dimensional structure capable of maintaining conductive fractures in a downhole environment. [0024; 0027; 0033-0035; 0039- 0041; 0058; 0067]
	Auzerais does not explicitly disclose the terminology as recited within the claimed invention: injecting the hydraulic fracturing continuously. However, Auzerais discloses that the treatment fluid stages may be injected in alternating fashion in sequence in which each stage is pumped for a duration that may range from 5 to 20 seconds, 
 	Since Auzerais discloses the same hydraulic fracturing fluid comprising a liquid solvent, at least one surfactant, a liquid phase proppant forming compound and at least one curing agent, it would be a uniform hydraulic fluid.
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773
(Fed Cir 1985)  In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 2
Auzerais discloses the method of claim 1, wherein the liquid solvent is selected from the group consisting of water, seawater, brine containing monovalent, divalent,
and multivalent salts, ethanol, propanol, and- butanol, or combinations thereof. [0036] 

Claim 3
Auzerais discloses the method of claim 1, wherein the surfactant is selected from the group consisting of anionic surfactants, cationic surfactants, nonionic
surfactants, amphoteric surfactants and combinations thereof. [0071-0073]

Claim 4
Auzerais discloses the method of claim 1, wherein the liquid phase proppant-forming compound is selected from the group consisting of aliphatic epoxides,
anhydrides, glycidyl amine epoxide, cycloaliphatic epoxides, epoxy functional resins, polyurethane resins, phenol-form aldehyde resin, bis-phenol A diglycidy! ether, poly
glycidyl ethers, acrylic resin, glycidyl ethers, bis-phenol F diglycidyl ethernovalac resins, and combinations thereof. [0058]

Claim 5
Auzerais discloses the method of claim 1, wherein the curing agent is selected from the group consisting of isophorone diamine, boron tri-fluoride derivatives, 
imidazolines, mercaptans, hydrazides, polyamides, functional resins, mono ethanol amine, benzyl dimethylamine, lews acids, tertiary amines, cycloaliphatic amines, amidoamines, aliphatic amines, aromatic amines, isophorone, imidazoles, sulfide, amides and their derivatives. [0067]

Claim 6
Auzerais discloses the method of claim 1, further comprising a pH control agent. [0019; 0062]

Claims 8-9
the method of claim 1, further comprising a viscosity modifier. wherein the viscosity modifier is selected from the group consisting of nanoparticles and water-soluble polymers. [0026; 0040]

Claims 10-11
Auzerais discloses the method of claim 1, further comprising a strength enhancing additive, wherein the strength enhancing additive is selected from the group consisting of silicon particles, graphene particles, carbon black, ceramic particles, and
combination thereof. [0026; 0028; 0078]

Claim 14
Auzerais discloses the method of claim 1, wherein the liquid phase proppant-forming
compound forms individual solid beads. [0035-0040]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Auzerais, as applied to claims 1 and 6 above, and further in view of Zhu et al. (US 2016/0281454 A1) (“Zhou’” herein-cited previously).

Claim 7
Auzerais discloses the method of claim 6. Auzerais however does not explicitly discloses wherein the pH control agent is selected from the group consisting of mineral acids, fluoroboric acid, sulfonic acids, carboxylic acids and combinations thereof.
	Zhu teaches the above limitation (See paragraph 0059 → Zhu teaches this limitation in that pH modifiers may include acids such as strong mineral acids, such as hydrochloric acid or sulfuric acid, and organic acids, such as citric acid, lactic acid, malic acid, acetic acid, and formic acid. In some embodiments, the pH modifier may be an acid precursor that hydrolyzes to produce an active acid including hydrolyzable esters of a carboxylic acid and an alcohol, including esters of Cl to C6 carboxylic acid and a Cl to 
	Accordingly, it would have been obvious to a person of ordinary skill in the art
before the effective filling date of the claimed invention to have the pH modifier of
the method of Auzerais, with the above limitation, as taught by Zhu, in order to
accelerate the hydrolysis of degradable materials through the addition of pH modifiers
or pH modifier precursors. [0057]

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and there is no other rejection pending on the independent claim.

Response to Arguments
Applicant's arguments filed on 12/13/2021 with regards to claim 1 rejected under 35 USC 112 1st have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. alternative to a pulsed proppant) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, the applicant has argued that this can been see on paragraph 
[0008] In an embodiment the disclosure is directed to compositions and methods for fracturing treatment. The disclosure is specifically directed to fracture fluids and methods for fracturing a reservoir and in-situ proppant generation using polymetric materials. The disclosed liquid system reacts to form proppant pillars in-situ under downhole conditions. Individual beads can also be generated. Hydrocarbon can flow to the wellbore for production through the channels between the proppant pillars. The proppant pillars can support the fractures and can provide higher hydraulic conductivity. This can be an alternative to a pulsed proppant fracturing method with formation of proppant pillars. In an embodiment, the beads can form downhole instead of forming at the surface and being pumped downhole.”
The ¶ [0008] do not recite “uniform” nor “continuously”. The applicant is giving its own interpretation without specification support, therefore, the rejection is maintained.
 Applicant's arguments filed on 12/13/2021 with regards to Claims 1-6, 8-11, and 14 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Auzerais et al. (US 2018/0298271 A1) (“Auzerais” herein — cited previously)have been fully considered but they are not persuasive. 
With regards to claim 1, the applicant further argues that “Auzerais’s treatment fluid stages being injected in alternating fashion in sequence does not meet the definition of continuously or continuous.” (See Page 6th, 2nd paragraph).

The limitation “continuously” is not supported by the specification as previously presented above.  Furthermore, the applicant is placing its own interpretation since there is no support for the limitation and the applicant’s arguments.  Therefore the rejection is maintained.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        01/26/2022